USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
Tzvee Wood and Andrea Malester, DATE FILED: 11/21/2019
Plaintiffs,
-against- 19 Civ. 9563 (AT)
Mutual Redevelopment Houses, Inc.; Penn South ORDER

Cooperative Federal Credit Union; Penn South
Social Services, Inc.; Carmen Santiago a/k/a
Carmen Angelico; Brendan Keany, each in their

professional and individual capacities; and John and
Jane Does 1-50,

 

Defendants.
ANALISA TORRES, District Judge:

 

On November 8, 2019, the Court ordered Plaintiffs to show cause, by November 22, 2019,
why this case should not be dismissed as duplicative of 14 Civ. 7535 and 18 Civ. 726. ECF No. 4.
On November 19, 2019, Plaintiffs requested an extension to respond to the order to show cause and

also an extension to respond to this Court’s decision to accept this case as related to 14 Civ. 7535.
ECF No. 5.

Having reviewed Plaintiffs’ letter, it is hereby ordered that Plaintiffs’ request to extend the
deadline to respond to the order to show cause is GRANTED. By December 11, 2019, Plaintiffs
shall file their response.

Plaintiffs’ request for an extension to the deadline to respond to this Court’s decision to accept
this case as related to 14 Civ. 7535 is DENIED. No deadline has been imposed to file a response to
that decision. As the Court previously informed Plaintiffs, the determination of relatedness is
committed to the Court’s discretion and is not subject to litigation. See 18 Civ. 726, ECF No. 20; see
also Chevron Corp. v. Donziger, No. 11 Civ. 0691, 2011 WL 979609, at *2 (S.D.N.Y. Mar. 7, 2011)
(collecting cases); see also Rules for the Division of Business Among District Judges Rule 13(b)(2)
(“The decision of the judge with the lowest docket number shall control . . . .”).

The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.
SO ORDERED.

Dated: November 21, 2019
New York, New York

On

ANALISA TORRES
United States District Judge
